Citation Nr: 0629274	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-26 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for heart disease, to 
include hypertension. 

2.  Entitlement to service connection for a skin disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1960 to May 1962.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2004 rating 
decision by the Waco, Texas, Department of Veterans Affairs 
(VA) Regional Office (RO).  

In correspondence received in July 2006 the veteran indicated 
that he would not be able to attend a hearing scheduled on 
July 21, 2006; he did not request that the hearing be 
scheduled.


FINDINGS OF FACT

1.  Heart disease, to include hypertension, was not 
manifested during the veteran's active military service or in 
the first postservice year, and is not shown to be related to 
the veteran's military service.

2.  A skin disorder was not manifested during the veteran's 
active service, and is not shown to be related to his 
service.


CONCLUSIONS OF LAW

1.  Service connection for heart disease, to include 
hypertension, is not warranted.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

2.  Service connection for a skin disorder is not warranted.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via an April 2003 letter, the veteran was informed of the 
evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  The VCAA letters informed the veteran that he should 
submit any medical evidence pertinent to his claims.  The 
Board notes that VCAA notice in this case was provided to the 
appellant prior to the initial adjudications.  Pelegrini.

While the veteran did not receive any notice regarding 
ratings of the disabilities on appeal or effective dates of 
awards (Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
decision below denies (and does not grant) service 
connection; neither the rating of a disability nor the 
effective date of such an award is a matter for 
consideration.  Hence, the veteran is not prejudiced by the 
lack of such notice.

The veteran's service medical records are associated with the 
claims file, as are private treatment records.  As there is 
no evidence that the veteran suffered an injury, disease or 
event related to the disabilities at issue during his 
military service, an examination for an opinion as to a 
possible relationship between the claimed disabilities and 
the veteran's military service is not necessary.  38 C.F.R. 
§ 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004).  
The veteran has not identified any pertinent, obtainable 
evidence that remains outstanding.  VA's duties to notify and 
assist are met.  Accordingly, the Board will address the 
merits of this claim.

Factual Background

An August 1959 (pre-service) medical examination report shows 
a blood pressure reading of 140/90.  The veteran's heart and 
skin were clinically evaluated as normal.

On induction examination in June 1960 the veteran's skin and 
heart were clinically evaluated as normal.  His blood 
pressure reading was 148/90.

The veteran's March 1962 service separation examination noted 
that his heart and skin were normal; his blood pressure 
reading was 120/70.

A private medical record dated in August 1998 reflected 
impressions of coronary artery disease, ischemic 
cardiomyopathy, congestive heart failure, and atrial 
fibrillation.

A private discharge summary dated in February 2000 reveals 
that the veteran was admitted as an outpatient after 
experiencing syncope and dizziness following an outpatient 
procedure.  The final diagnoses included near syncope 
attributed to orthostatic hypotension, atrial fibrillation 
with rapid ventricular response, and congestive heart failure 
secondary to ischemic cardiomyopathy.

A private medical record dated in January 2002 reveals that 
the veteran developed a rash over his trunk which he thought 
might be related to some of his medications.  The impression 
was probable drug-related rash.  

On psychosocial evaluation in March 2003 it was noted that 
the veteran had a heart attack in 1990 and had been recently 
told by his doctor that he might need a heart transplant.  He 
indicated that he had an intermittent itching rash.  

A private medical record dated in April 2003 reflected 
diagnoses of myocardial infarction in 1990, hypertension, and 
hypothyroidism.  

In his July 2004 substantive appeal, the veteran indicated 
that he had suffered from a rash in service.

Legal Criteria and Analysis

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service incurrence of 
certain chronic diseases (as pertinent here heart disease, to 
include hypertension) may be presumed if they become manifest 
to a compensable degree within a year after discharge from 
active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

While a diastolic blood pressure of 90 was noted both prior 
to service and on induction examination, hypertension was not 
diagnosed and evaluation of the heart was considered normal.  
The veteran's service medical records contain no mention of 
complaints or findings pertaining to heart disease (to 
include hypertension) or a skin disability.  Notably, the 
veteran's heart and skin were clinically evaluated as normal 
on his March 1962 service separation examination.  
Consequently, service connection for the disabilities at 
issue on the basis that they became manifest in service, and 
persisted, is not warranted.  Furthermore, because there is 
no competent (medical) evidence that heart 
disease/hypertension was manifested in the first postservice 
year, service connection service connection for such disease 
on a presumptive basis under 38 U.S.C.A. § 1112 likewise is 
not warranted. 

The veteran may still establish service connection for heart 
disease/hypertension and a skin disability by competent 
evidence that shows the disabilities were incurred or 
aggravated in service.  However, the first medical evidence 
of such disabilities is many years after the veteran's 
discharge from service, which of itself is a factor for 
consideration against a finding of service connection.  
Furthermore, there is no competent (medical) evidence that 
suggests such disabilities might be related to service.  
Because he is a layperson, and has no medical 
training/expertise, the veteran's own statements to the 
effect that he acquired these disabilities as a result of his 
military service are not competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The preponderance of the evidence is against these claims.  
Accordingly, they must be denied.


ORDER

Service connection for heart disease, to include 
hypertension, is denied. 

Service connection for a skin disorder is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


